Title: To James Madison from Albert Gallatin, 24 October 1801 (Abstract)
From: Gallatin, Albert
To: Madison, James


24 October 1801, Treasury Department. Encloses copy of letter from George Latimer about prize ship Harmony.
 

   RC and enclosure (DNA: RG 59, ML). RC 1 p.; docketed by Wagner as received 9 Nov. Enclosure (1 p.) is a copy of Latimer to Gallatin, 20 Oct. 1801, reporting that the Harmony had sailed before the arrival of Gallatin’s 15 Oct. instructions (see Gallatin to JM, 15 Oct. 1801, and n. 4). RC and enclosure reproduced in Papers of Gallatin (microfilm ed.), reel 5.

